Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 4-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-2, 4-5 and 7-11 are allowable among other elements and details, but for at least the reason “second adjustment data that compensates for variation in resistance of the wiring pattern caused by a temperature characteristic of the wiring pattern, and the temperature measured by the temperature measurement circuit, and to drive the motor based on an adjusted current value which is the adjusted current measurement value” in combination with the remaining of the claimed subject matter.
Kuniyoshi et al. is the closest prior art of record.
Kuniyoshi et al. teach a motor control apparatus that teach the voltage drop in the wiring patterns of the motor. However, prior art does not tech or fairly suggest alone or in combination teach, second adjustment data that compensates for variation in resistance of the wiring pattern caused by a temperature characteristic of the wiring pattern, and the temperature measured by the temperature measurement circuit, and to drive the motor based on an adjusted current value which is the adjusted current measurement value as seen in claims 1-2, 4-5 and 7-11 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846